Exhibit 10.1

THIRD AMENDMENT TO

NOTE PURCHASE AGREEMENT

THIS THIRD AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”), dated as of
July 19, 2011, is entered into by and among Navistar Financial Securities
Corporation (the “Seller”), Navistar Financial Corporation (“Servicer”), Liberty
Street Funding LLC (“Liberty Street”), as a Conduit Purchaser, The Bank of Nova
Scotia (“BNS”), as a Managing Agent and a Committed Purchaser, and Bank of
America, National Association (“Bank of America”), as a Managing Agent, the
Administrative Agent and a Committed Purchaser.

R E C I T A L S

A. The Seller, the Servicer, Kitty Hawk Funding Corporation (“KHFC”), Liberty
Street, BNS and Bank of America are parties to that certain Note Purchase
Agreement, dated as of April 16, 2010 (as amended by the First Amendment to Note
Purchase Agreement, dated as of June 21, 2010 and the Second Amendment to Note
Purchase Agreement, dated as of August 4, 2010, and as further amended,
supplemented or otherwise modified from time to time, the “Agreement”).

B. Pursuant to Sections 2.04 and 11.01 of the Agreement, the parties to the
Agreement desire to amend the Agreement as hereafter set forth and to remove
KHFC as a party to the Agreement.

C. NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Amendments to Agreement. By their signatures hereto, each of the parties
hereto agrees that the Agreement is hereby amended as set forth in this
Section 1.

(A) The definition of “Alternate Rate” in Section 1.01 of the Agreement is
hereby deleted and replaced in its entirety with the following:

““Alternate Rate” means, as applicable, the Bank of America Alternate Rate or
the BNS Alternate Rate.”

(B) The definition of “Asset Purchase Agreement” in Section 1.01 of the
Agreement is hereby deleted and replaced in its entirety with the following:

““Asset Purchase Agreement” means the Liberty Street Liquidity Asset Purchase
Agreement and any other liquidity agreement entered into by a Conduit Purchaser
with respect to the Series 2010-VFN Notes, as the same may be amended, restated,
supplemented or otherwise modified from time to time.”

(C) The definition of “Bank of America Alternate Rate” is hereby added to
Section 1.01 of the Agreement to read in its entirety as follows:



--------------------------------------------------------------------------------

““Bank of America Alternate Rate” for any Fixed Period for any Funding Tranche
means an interest rate per annum equal to the Bank of America Spread above the
Eurodollar Rate for such Fixed Period; provided, however, that in the case of

(i) any Fixed Period of one to (and including) 13 days,

(ii) any Fixed Period relating to a Funding Tranche which is less than
$1,000,000, and

(iiii) any Fixed Period with respect to which the Alternate Rate, for any
reason, becomes applicable on notice to the Administrative Agent of less than
three Business Days,

the “Bank of America Alternate Rate” for each such Fixed Period shall be an
interest rate per annum equal to the Corporate Base Rate in effect on each day
of such Fixed Period. The “Bank of America Alternate Rate” for any day on or
after the occurrence of an Early Redemption Event shall be an interest rate
equal to 2.50% per annum above the Corporate Base Rate in effect on such day.”

(D) The definition of “Bank of America Spread” is hereby added to Section 1.01
of the Agreement to read in its entirety as follows:

““Bank of America Spread” shall be equal to 0.85% per annum for that portion of
the Funded Amount held by Bank of America until such time as the Liberty Street
Purchaser Group is funding all or any portion of the Funded Amount by reference
to the BNS Alternate Rate, in which event the Bank of America Spread shall be
2.75% per annum.”

(E) The definition of “BNS Alternate Rate” is hereby added to Section 1.01 of
the Agreement to read in its entirety as follows:

““BNS Alternate Rate” for any Fixed Period for any Funding Tranche means an
interest rate per annum equal to 2.75% per annum above the Eurodollar Rate for
such Fixed Period; provided, however, that in the case of

(i) any Fixed Period existing on or after the first day of which BNS, in its
capacity as Managing Agent shall have been notified by a Conduit Purchaser or
Liquidity Purchaser in the Liberty Street Purchaser Group or other Program
Support Provider that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other Governmental Authority asserts that it is unlawful, for a Conduit
Purchaser or its Liquidity Purchaser or other Program Support Provider to fund
any Funding Tranche (based on the Eurodollar Rate) (and such Conduit Purchaser
or its Liquidity Purchaser or other

 

2



--------------------------------------------------------------------------------

Program Support Provider shall not have subsequently notified BNS that such
circumstances no longer exist),

(ii) any Fixed Period of one to (and including) 13 days,

(iii) any Fixed Period relating to a Funding Tranche which is less than
$1,000,000, and

(iv) any Fixed Period with respect to which the Alternate Rate, for any reason,
becomes applicable on notice to the Administrative Agent of less than three
Business Days,

the “BNS Alternate Rate” for each such Fixed Period shall be an interest rate
per annum equal to the Corporate Base Rate in effect on each day of such Fixed
Period. The “BNS Alternate Rate” for any day on or after the occurrence of an
Early Redemption Event shall be an interest rate equal to 2.50% per annum above
the Corporate Base Rate in effect on such day.”

(F) The definition of “Bank of America Purchaser Group” is hereby added to
Section 1.01 of the Agreement to read in its entirety as follows:

““Bank of America Purchaser Group” means Bank of America, in its capacity as a
Committed Purchaser hereunder and each permitted assignee thereof.”

(G) The definition of “Conduit Purchaser” in Section 1.01 of the Agreement is
hereby deleted and replaced in its entirety with the following:

““Conduit Purchaser” means Liberty Street and any of its respective permitted
assigns that is a RIC.”

(H) The definition of “Conduit Purchaser Termination Date” in Section 1.01 of
the Agreement is hereby deleted in its entirety.

(I) The definition of “Funding Rate” in Section 1.01 of the Agreement is hereby
amended by inserting the word “applicable” immediately before the phrase
“Alternate Rate.”

(J) The definitions of “KHFC “, “KHFC Liquidity Asset Purchase Agreement”, “KHFC
Purchaser Group” and “KHFC Purchasers” in Section 1.01 of the Agreement are
hereby deleted in their entirety.

(K) The definition of “Liquidity Purchaser” in Section 1.01 of the Agreement is
hereby deleted and replaced in its entirety with the following:

““Liquidity Purchaser” means a Liberty Street Purchaser or any other provider of
funding for a Conduit Purchaser pursuant to an Asset Purchase Agreement.”

 

3



--------------------------------------------------------------------------------

(L) The definition of “Official Body” in Section 1.01 of the Agreement is hereby
deleted and replaced in its entirety with the following:

““Official Body” means, with respect to any Person, any government or political
subdivision having authority or jurisdiction over such Person or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator having authority or jurisdiction over such Person, including, for
the avoidance of doubt, any Governmental Authority, or any accounting board or
authority (whether or not a part of government) which is responsible for the
establishment or interpretation of accounting principles applicable to such
Person.”

(M) The definition of “Purchase Expiration Date” in Section 1.01 of the
Agreement is hereby amended by deleting the date “August 3, 2011” where it
appears therein and by inserting the date “July 18, 2012” in its place.

(N) Each instance of the phrase “KHFC Purchaser Group” in the Agreement is
hereby deleted and replaced in its entirety with the phrase “Bank of America
Purchaser Group.”

(O) Section 9.04(a) of the Agreement is hereby deleted and replaced in its
entirety with the following:

“(a) If after the date hereof, the adoption of any applicable law, rule,
standard, guideline or regulation by any Official Body or any amendment or
change in the interpretation of any existing or future applicable law, rule,
standard, guideline or regulation by any Official Body charged with the
administration, interpretation or application thereof (including, but not
limited to, any interpretation of Accounting Research Bulletin No. 51 by the
Financial Accounting Standards Board) or the compliance with, or the application
or implementation of, any directive of any Official Body (whether or not having
the force of Governmental Rule) by any Indemnified Party:

(i) shall subject any Indemnified Party to any tax, duty, deduction or other
charge with respect to the Dealer Notes, the Series 2010-VFN Note, any Series
Document or payments of amounts due thereunder, or shall change the basis of
taxation of payments to any Indemnified Party of amounts payable in respect
thereof (except for changes in the rate of general corporate, franchise, net
income or other income tax (including by means of withholding) imposed on such
Indemnified Party by the United States of America, the jurisdiction in which
such Indemnified Party’s principal executive office is located or any other
jurisdiction in which the Indemnified Party would be subject to such tax even if
the transactions contemplated by this Agreement had not occurred); or

 

4



--------------------------------------------------------------------------------

(ii) shall impose, modify or deem applicable any reserve, capital, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System)
against assets of, deposits with or for the account of, or credit extended by,
any Indemnified Party or shall impose on any Indemnified Party or on the United
States market for certificates of deposit or the London interbank market any
other condition affecting the Dealer Notes, the Series 2010-VFN Note, any Series
Document or payments of amounts due thereunder (including with respect to
Eurocurrency liability reserves); or

(iii) shall impose upon any Indemnified Party any other cost or expense
(including, without limitation, loss of margin, reasonable attorneys’ fees and
expenses, and expenses of litigation or preparation therefor in contesting any
of the foregoing if such a contest is requested by the Applicable Indemnifying
Party) with respect to the Dealer Notes, the Series 2010-VFN Note, any Series
Document or payments of amounts due hereunder or thereunder;

and the result of any of the foregoing is to increase the cost or reduce the
payments to such Indemnified Party with respect to the Dealer Notes, the Series
2010-VFN Note, any Series Document or payments of amounts due thereunder or the
obligations thereunder or the funding of any purchases (including Incremental
Fundings) with respect thereto by any Purchaser, by an amount deemed by such
Indemnified Party to be material, then such amount or amounts as will compensate
such Indemnified Party for such increased cost or reduced payments shall be
payable to such Indemnified Party in accordance with Section 9.05(c).”

(P) Section 9.04(b) of the Agreement is hereby deleted and replaced in its
entirety with the following:

“If any Indemnified Party shall have determined that, after the date hereof, the
adoption of any applicable law, rule, standard or regulation by any Official
Body regarding or related to capital adequacy, or any change therein, or any
change in the interpretation thereof by any Official Body, or any request,
guidance or directive regarding or related to capital adequacy (whether or not
having the force of a Governmental Rule) of any such Official Body, or
compliance with any of the foregoing, has or would have the effect of reducing
the rate of return on capital of such Indemnified Party’s obligations hereunder
or with respect hereto to a level below that which such Indemnified Party (or
its parent) could have achieved but for such adoption, change, request or
directive (or compliance therewith) (taking into consideration its policies with
respect to capital adequacy) by an amount deemed by such Indemnified Party to be
material, then from time to time, such additional amount or amounts as will
compensate such Indemnified Party (or its parent) for such reduction shall be
payable to such Indemnified Party in accordance with Section 9.05(c). For
avoidance of doubt, any

 

5



--------------------------------------------------------------------------------

interpretation of Accounting Research Bulletin No. 51 by the Financial
Accounting Standards Board shall constitute an adoption, change, request or
directive subject to this Section 9.04(b).”

(Q) A new Section 11.04(e) is hereby added to read in its entirety as follows:

“(e) Federal Reserve. Notwithstanding any other provision of this Note Purchase
Agreement to the contrary, any Purchaser may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, any Series 2010-VFN Note of such Purchaser and any rights to payment
of capital and interest) under this Note Purchase Agreement and any other Series
Document to secure obligations of such Purchaser to a Federal Reserve Bank,
without notice to or consent of the Seller or the Administrative Agent or any
other party; provided that no such pledge or grant of a security interest shall
release a Purchaser from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Purchaser as a party hereto.”

(R) Section 11.04(a) of the Agreement is hereby amended by deleting the last
sentence thereof.

(S) Schedule I of the Agreement is hereby amended by deleting the following
language:

 

“Conduit Purchaser:

   Kitty Hawk Funding Corporation    c/o Lord Securities Corporation    48 Wall
Street, 27th Floor   

New York, New York 10005

Telephone: (212) 346-9000

   Facsimile: (212) 346-9012”

(T) Schedule I of the Agreement is hereby amended by deleting the notice
information for the Liberty Street Purchaser Group and replacing it with the
following notice information:

 

6



--------------------------------------------------------------------------------

“Conduit Purchaser:

   Liberty Street Funding LLC    c/o Global Securitization Services, LLC    114
West 47th Street, Suite 2310    New York, New York 10036    Attention: Jill A.
Russo    Telephone: (212) 295-2742    Telecopy: (212) 302-8767

Managing Agent and

  

Committed Purchaser:

   Christopher Usas    Director    Corporate Banking – Execution    Scotia
Capital    40 King Street West, 62nd Floor    Toronto, ON M5W 2X6    Telephone:
(414) 933-2345    Email: Christopher_usas@scotiacapital.com    With a copy to:
   Darren Ward    The Bank of Nova Scotia    Director, Asset-Backed Finance   
One Liberty Plaza, 26th Floor    New York, New York 10006    Telephone: (212)
225-5264    Telecopy: (212) 225-5274    Email: darren_ward@scotiacapital.com”

2. Removal of KHFC as party to Agreement. Each of the parties hereto agrees that
KHFC shall no longer be a party to the Agreement and shall relinquish all of its
rights and be released from its obligations (if any) under the Agreement.

3. Representations and Warranties. The Seller hereby represents and warrants to
Liberty Street, BNS and Bank of America that, after giving effect to this
Amendment, no potential Early Redemption Event or Early Redemption Event has
occurred and is now continuing, and NFC hereby represents and warrants that,
after giving effect to this Amendment, no potential Early Redemption Event or
Early Redemption Event or Servicer Termination Event has occurred and is now
continuing.

4. Effect of Amendment. All provisions of the Agreement, as amended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the Seller’s securitization program shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed to expressly or

 

7



--------------------------------------------------------------------------------

impliedly waive, amend or supplement any provision of the Agreement other than
as set forth herein.

5. Conditions Precedent. The effectiveness of this Amendment is subject to
(i) receipt of a certificate of the Seller and of the Servicer, each dated the
date hereof, as to due execution, incumbency, good standing and other customary
corporate matters and (ii) satisfaction of each of the conditions precedent
described in Section 2.04 of the Agreement.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.

8. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.

[signatures on next page]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

NAVISTAR FINANCIAL SECURITIES CORPORATION,

as Seller

 

By:  

              /s/ M.E. Kummer

Name:  

        M.E. Kummer

Title:  

          Assistant Treasurer

NAVISTAR FINANCIAL CORPORATION,

as Servicer

 

By:  

              /s/ M.E. Kummer

Name:  

        M.E. Kummer

Title:  

          Assistant Treasurer

 

   S-1    Third Amendment to Note Purchase Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION,

as a Committed Purchaser and Managing Agent for the Bank of America Purchaser
Group

 

By:  

            /s/ Brendan Feeney

Name:  

      Brendan Feeney

Title:  

        Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Administrative Agent

 

By:  

            /s/ Brendan Feeney

Name:  

      Brendan Feeney

Title:  

        Vice President

 

   S-2    Third Amendment to Note Purchase Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Committed Purchaser and Managing Agent for the Liberty Street Purchaser
Group

 

By:  

/s/ Christopher Usas

Name:   Christopher Usas Title:   Director

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser for the Liberty Street Purchaser Group

 

By:  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President

 

   S-3    Third Amendment to Note Purchase Agreement